AMBRO, Circuit Judge,
dissenting.
Pennsylvania law does not make it illegal to drive a car with a non-functioning centrally mounted rear brake light. The officer who stopped the car carrying Burks made a mistake of law. This makes the traffic stop and resulting search a violation of the Fourth Amendment. As a result, we have no choice but to vacate Burks’ conviction.
As discussed in the Court’s opinion, 75 Pa.C.S. §§ 4101-4107, 4301-1310 “establish minimum standards for vehicle equipment the performance of which is related to vehicle safety, noise control and air quality,” and bar the sale and use of non-compliant items. Chapter 43 governs lighting. For convenience, I repeat that it requires the following with respect to rear lighting:
Every vehicle operated on a highway shall be equipped with a rear lighting system including, but not limited to, rear lamps, rear reflectors, stop lamps2 and license plate light, in conformance with regulations of the department. If a vehicle is equipped with a centrally mounted rear stop light, a decal or overlay may be affixed to the centrally mounted rear stop light if the decal or overlay meets all applicable State and Federal regulations.
75 Pa.C.S. § 4303(b) (emphasis added). This section makes clear that “a centrally mounted rear stop light” need not appear on every vehicle. If this section imposed such a requirement, permission for a decal or overlay would not depend on “[i]f ’ the vehicle has a centrally mounted rear stop light.
The question remains whether, if a vehicle has a factory-installed centrally mounted rear stop light, Pennsylvania law requires that light to work. The Commonwealth argues, and my colleagues agree, that governing regulations impose such a requirement. The Commonwealth first turns to the regulation governing lighting systems. 67 Pa.Code § 175.66(a) provides: “Condition of lamps and switches. Every required lamp or switch shall be in safe operating condition as described in § 175.80 (relating to inspection procedure).” Subsection 175.66(e) requires the following with respect to braking lights: “A vehicle specified under this subchapter shall have at least one red stop lamp on each side of rear of vehicle, which shall be illuminated immediately upon application of the service brake.” Taken together, these sections do not impose a requirement that any factory-operated central rear brake light must operate properly. Subsection 175.66(a) pertains to “required lamp[s]” and does not mention non-required lamps. Its reference to 67 Pa.Code § 175.80 does not incorporate the standards of that section (i.e., it does not expand the number of required lamps), but merely says that any required lamps must satisfy the standards of Subsection 175.80.3 Section 175.66(e) requires only two side stop lamps and does not mention a centrally mounted rear stop light.
Subsection 175.80’s provisions for an inspection procedure include the directions that the inspector “[c]heck the lamps and lenses and reject if ... [a]n exterior bulb or sealed beam, if originally equipped or installed, fails to light properly, except ornamental lights.” Id. § 175.80(a)(9) (i). This section demonstrates that the car in question here would fail an inspection, but it does not indicate that all the non-orna*493mental lights on a passenger vehicle must operate properly when the driver uses the vehicle on a highway. Cf. Vicknair v. Texas, 751 S.W.2d 180, 188-89 (Tex.Crim.App.1986) (reasoning similarly in applying Texas law).
67 Pa.Code § 153.1 also does not advance the Commonwealth’s argument. That section does not impose specific requirements. It merely provides: “This chapter specifies requirements for original and replacement lamps, reflective devices and other associated equipment necessary for signaling and for the safe operation of motor vehicles during darkness and other conditions of reduced visibility.” Id. § 153.1. This provision does not bestow the general authority on police officers to stop any car they believe to be unsafe when the cause of the perceived safety concern is actually compliant with specific code sections on the subject.
I accordingly disagree with the Court’s opinion that the statutory provisions relevant to rear lighting make it illegal to operate a car with a non-functioning centrally mounted rear brake light. I also would not hold that 75 Pa.C.S. § 4107(b)(2), a general rule pertaining to vehicle safety, trumps the specific and detailed requirements laid out elsewhere in the statutory scheme. See, e.g., Toner v. C.I.R., 623 F.2d 315, 319 (3d Cir.1980) (referring to the “the well-known doctrine of construction that specific rules prevail over more general rules”). Moreover, there is no indication in the record that the officer believed the vehicle to be unsafe.
Accordingly, I would conclude that the police officers misinterpreted Pennsylvania law when they believed that the car in which Burks was riding violated applicable regulations by having a non-operational centrally mounted rear stop light. The Commonwealth contends that this mistake of law does not make the stop illegal. It cites our decision in United States v. Del-fin-Colina, 464 F.3d 392 (3d Cir.2006), in support of that argument. But Delfm-Colina stands for the proposition that a stop is valid when an officer believes that a law has been broken for one stated reason while in fact the law has been broken for another reason supported by the officer’s observations. No such alternative valid basis for the stop appears in this record. Accordingly, nothing in our case law allows us to depart from the general rule, acknowledged in Delfm-Colina, that mistakes of law prevent the admission of evidence found in a resulting search. See id. at 397-400.
In summary, I believe that the Court adds a requirement of its own making to Pennsylvania law and supplies a rationale for the traffic stop that lacks any support in the record. In my view, the District Court erred in denying the motion to suppress the results of the search of the car in which Burks was riding. I thus respectfully dissent.

. Table IV of Appendix A to 67 Pa.Code § 153 requires two stop lamps “[o]n the rear — 1 on each side of the vertical centerline, at the same height, and as far apart as possible.”


. This contrasts with other Pennsylvania regulations that require all components of the suspension, fuel, and exhaust systems to function when a driver operates a vehicle. See 67 Pa.Code §§ 175.62, 175.72, 175.75.